RABINOWITZ, Justice
(concurring).
Although I concur in the disposition of the merits of the appeal, I disagree with the majority’s construction of Civil Rule 43(g) (9) [a].1 If a witness has in fact refreshed his memory prior to testifying, then such writing also should be subject to inspection by the adverse party. 3 J. Wigmore, Evidence § 762, at 111 (3d ed. 1940); C. McCormick, Evidence § 9, at 17 (1954).2 In this manner the rule’s policies of avoidance of false testimony and the ascertainment of truth through enlightened cross-examination would be furthered.

. I agree with the disposition of this particular issue because appellant did not timely move for inspection of the file in question.


. Civ.R. 43(g) (9) [a] in part provides that a witness may refresh his memory “by anything written by himself or under his direction at the time when the fact occurred or immedately thereafter, or at any other time when the fact was fresh in his memory and he knew that the same was correctly stated in the writing.”